COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons ∗


JEROME P. CALLOWAY, SR.
                                           MEMORANDUM OPINION ∗∗
v.   Record No. 2687-99-3                       PER CURIAM
                                              MARCH 21, 2000
BEDFORD COUNTY DEPARTMENT OF SOCIAL SERVICES


              FROM THE CIRCUIT COURT OF BEDFORD COUNTY
                     James W. Updike, Jr., Judge

           (William G. Wentz, on brief), for appellant.

           (J. G. Overstreet, County Attorney, on
           brief), for appellee.

           (R. Louis Harrison, Jr.; R. Louis Harrison,
           Jr., P.C., on brief), guardian ad litem for
           the minor children.


     Jerome P. Calloway, Sr., appeals the decision of the circuit

court terminating his parental rights to his children.    On appeal,

Calloway contends that the trial court erred in terminating his

parental rights because there was insufficient evidence that

Calloway abused alcohol.   Upon reviewing the record and briefs of

the parties, we conclude that this appeal is without merit.




     ∗
       Justice Lemons participated in the decision of this case
prior to his investiture as a Justice of the Supreme Court of
Virginia.
     ∗∗
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.

      On appeal, under familiar principles, we view the evidence

and all reasonable inferences in the light most favorable to the

Bedford County Department of Social Services (DSS), the party

prevailing below.   See Martin v. Pittsylvania County Dep't of

Social Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986).

"Where, as here, the court hears the evidence ore tenus, its

finding is entitled to great weight and will not be disturbed on

appeal unless plainly wrong or without evidence to support it."

Id.   "In matters of a child's welfare, trial courts are vested

with broad discretion in making the decisions necessary to guard

and to foster a child's best interests."   Logan v. Fairfax County

Dep't of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463

(1991) (citations omitted).

           When addressing matters concerning a child,
           including the termination of a parent's
           residual parental rights, the paramount
           consideration of a trial court is the
           child's best interests. On review, "[a]
           trial court is presumed to have thoroughly
           weighed all the evidence, considered the
           statutory requirements, and made its
           determination based on the child's best
           interests."

Id.

      The evidence presented that the mother placed the children

with DSS pursuant to an entrustment agreement in 1997.   Based upon

a pre-treatment screening, Calloway was recommended for intensive


                               - 2 -
outpatient services with ARISE, a substance abuse program.

Calloway attended the initial sessions.    However, he was dismissed

in August 1998 following three unexcused absences.    He also tested

positive for alcohol two times in July 1998, although he denied

drinking.    At trial, Calloway admitted that he had a problem

drinking beer.    He testified that he quit drinking within the last

two months and began attending Alcoholics Anonymous and Narcotics

Anonymous.    He felt that they were helping him.   Calloway admitted

that he tested positive for cocaine but denied ever using drugs.

He also admitted that he knew he needed to attend counseling

before he could see his children, but that he did not get

counseling for over two years.

     DSS presented evidence that Calloway had a history of

violence towards the mother of his children and with the children

when he was intoxicated.    A protective order was entered against

him in 1997.    At the time of the trial, Calloway was under house

arrest on unspecified charges.

     The trial court found that DSS presented clear and convincing

evidence sufficient to meet the statutory requirements of Code

§ 16.1-283(C)(2).    That section provides, in pertinent part, that

parental rights may be terminated when the trial court finds by

clear and convincing evidence that it is in the best interests of

the child and that

             [t]he parent . . . without good cause, [has]
             been unwilling or unable within a reasonable
             period of time not to exceed twelve months

                                 - 3 -
           from the date the child was placed in foster
           care to remedy substantially the conditions
           which led to or required continuation of the
           child's foster care placement,
           notwithstanding the reasonable and
           appropriate efforts of social, medical,
           mental health or other rehabilitative
           agencies to such end. Proof that the parent
           . . ., without good cause, [has] failed or
           been unable to make substantial progress
           towards elimination of the conditions which
           led to or required continuation of the
           child's foster care placement in accordance
           with their obligations under and within the
           time limits or goals set forth in a foster
           care plan filed with the court or any other
           plan jointly designed and agreed to by the
           parent or parents and a public or private
           social, medical, mental health or other
           rehabilitative agency shall constitute prima
           facie evidence of this condition.

Id.

      The record supports the trial court's factual

determination.   Calloway failed to meet his obligations under

the foster care plans.   He failed to complete the necessary

parenting class.   He did not complete his alcohol treatment

program with ARISE, nor did he seek alternative treatment until

after his parental rights were terminated in the juvenile and

domestic relations district court.       Testimony in the mother's

parental rights termination trial, transcripts of which were

introduced into evidence, documented incidents of Calloway's

drinking and abusive behavior.    The mother admitted that

Calloway hit her within the last year.

      At trial, Calloway did not argue that he was in a position

to care for his children, as he was currently under house

                                 - 4 -
arrest.   He sought to continue the children's foster care in the

hope that he would be in a position to care for them at some

point in the future.   We find no merit in this contention.     "It

is clearly not in the best interests of a child to spend a

lengthy period of time waiting to find out when, or even if, a

parent will be capable of resuming . . . responsibilities."

Kaywood v. Halifax County Dep't of Social Servs., 10 Va. App.

535, 540, 394 S.E.2d 492, 495 (1990).

     The record supports the trial court's determination that

DSS presented clear and convincing evidence sufficient to meet

the requirements of Code § 16.1-283(C)(2).   Accordingly, the

decision of the circuit court is summarily affirmed.

                                                        Affirmed.




                               - 5 -